        Case 1:19-cv-01722-JLT Document 17 Filed 11/19/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
11
     CHARLES HAYES,                                     Case No. 1:19-cv-01722 -JLT
12
                   Plaintiff,
13                                                      [PROPOSED] ORDER RE: JOINT
           vs.                                          STIPULATION FOR ORDER
14                                                      CONTINUING PRETRIAL AND TRIAL
     KERN COUNTY, et al.;                               DATES
15                                                      (Doc. 16)
                   Defendants.
16
17         Based upon the stipulation of the parties and the facts set forth therein, the Court
18   GRANTS the request to amend the case schedule as follows:
19      1. The parties SHALL complete non-expert discovery no later than March 19, 2021;
20      2. The parties SHALL make their expert disclosures no later than April 20, 2021 and any
21      rebuttal experts no later than May 21, 2021. They SHALL complete all expert discovery no
22      later than June 16, 2021;
23
        3. The parties SHALL file non-dispositive motions, if any, no later than June 23, 2021.
24
        These motions will be heard no later than July 23, 2021;
25
        4. The parties SHALL file dispositive motions, if any, no later than July 27, 2021. These
26
        motions will be heard no later than August 24, 2021;
27
        5. The pretrial conference is CONTINUED to October 26, 2021 at 10:00 a.m.;
28


                                                    1
        Case 1:19-cv-01722-JLT Document 17 Filed 11/19/20 Page 2 of 2




 1     6. The trial is CONTINUED to January 10, 2022 at 8:30 a.m.
 2
 3   IT IS SO ORDERED.

 4     Dated:   November 18, 2020                      /s/ Jennifer L. Thurston
 5                                                UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
